Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Kennedy Dewayne Riley, Appellant                       Appeal from the 202nd District Court of
                                                       Bowie County, Texas (Tr. Ct. No.
No. 06-13-00210-CR         v.                          13F0131-202). Opinion delivered by Chief
                                                       Justice Morriss, Justice Carter and Justice
The State of Texas, Appellee                           Moseley participating.



       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the judgment of the trial court and remand the cause for a
new trial.
       We further order that the appellee, The State of Texas, pay all costs of this appeal.


                                                       RENDERED NOVEMBER 14, 2014
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk